Name: Council Decision (EU) 2018/1601 of 15 October 2018 on the position to be taken on behalf of the European Union at the International Maritime Organization during the 73rd session of the Marine Environment Protection Committee and the 100th session of the Maritime Safety Committee, on the adoption of amendments to regulation 14 of Annex VI to the International Convention for the Prevention of Pollution from Ships and to the International Code on the Enhanced Programme of Inspections During Surveys of Bulk Carriers and Oil Tankers, 2011
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  international affairs;  United Nations;  transport policy;  oil industry;  deterioration of the environment
 Date Published: 2018-10-25

 25.10.2018 EN Official Journal of the European Union L 267/6 COUNCIL DECISION (EU) 2018/1601 of 15 October 2018 on the position to be taken on behalf of the European Union at the International Maritime Organization during the 73rd session of the Marine Environment Protection Committee and the 100th session of the Maritime Safety Committee, on the adoption of amendments to regulation 14 of Annex VI to the International Convention for the Prevention of Pollution from Ships and to the International Code on the Enhanced Programme of Inspections During Surveys of Bulk Carriers and Oil Tankers, 2011 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Action by the Union in the sector of maritime transport should aim to protect the marine environment and improve maritime safety. (2) The Marine Environment Protection Committee (MEPC) of the International Maritime Organization (IMO), during its 73rd session on 22 to 26 October 2018 (MEPC 73), is expected to adopt amendments to regulation 14 of Annex VI to the International Convention for the Prevention of Pollution from Ships (MARPOL Annex VI). (3) The Maritime Safety Committee (MSC) of the IMO, during its 100th session on 3 to 7 December 2018 (MSC 100), is expected to adopt amendments to the International Code on the Enhanced Programme of Inspections During Surveys of Bulk Carriers and Oil Tankers, 2011 (2011 ESP Code). (4) It is appropriate to establish the position to be taken on the Union's behalf during MEPC 73, as the amendments to regulation 14 of MARPOL Annex VI will be capable of decisively influencing the content of Union law, namely Directive (EU) 2016/802 of the European Parliament and of the Council (1). (5) It is appropriate to establish the position to be taken on the Union's behalf during MSC 100, as the amendments to the 2011 ESP Code will be capable of decisively influencing the content of Union law, namely Regulation (EU) No 530/2012 of the European Parliament and of the Council (2). (6) The amendments to regulation 14 of MARPOL Annex VI concerning the prohibition on the carriage of non-compliant fuel oil for combustion purposes for propulsion or operation on board a ship should ensure robust enforcement of the fuel oil standard set out in regulation 14.1.3 of MARPOL Annex VI, which becomes effective on 1 January 2020. (7) The amendments to the 2011 ESP Code should include editorial changes to the Code, identifying all mandatory requirements and improving the tables and forms, as well as merge the editorial changes with new substantial requirements in order to deal with recent updates to the International Association of Classification Societies' Unified Requirements Z10 series. (8) To the extent that the amendments to regulation 14 of MARPOL Annex VI and to the 2011 ESP Code may affect the provisions of Directive (EU) 2016/802 and Regulation (EU) No 530/2012, those amendments fall under the exclusive competence of the Union. (9) The Union is not a member of the IMO, nor is it a contracting party to the relevant conventions and codes. The Council should therefore authorise the Member States to express the position of the Union and to express their consent to be bound by those amendments, to the extent that those amendments fall under the exclusive competence of the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf at the 73rd session of the IMO's Marine Environment Protection Committee shall be to agree to the adoption of the amendments to regulation 14 of Annex VI to the International Convention for the Prevention of Pollution from Ships, as laid down in IMO document MEPC 73/3. Article 2 The position to be taken on the Union's behalf at the 100th session of the IMO's Maritime Safety Committee shall be to agree to the adoption of the amendments to the International Code on the Enhanced Programme of Inspections During Surveys of Bulk Carriers and Oil Tankers, 2011, as laid down in Annex 2 to IMO document MSC 99/22/Add.1. Article 3 1. The position to be taken on the Union's behalf as set out in Article 1 shall be expressed by the Member States, which are all members of the IMO, acting jointly in the interests of the Union. 2. The position to be taken on the Union's behalf as set out in Article 2 shall be expressed by the Member States, which are all members of the IMO, acting jointly in the interests of the Union. 3. Minor changes to the positions referred to in Articles 1 and 2 may be agreed upon without further decision of the Council. Article 4 Member States are hereby authorised to give their consent to be bound, in the interests of the Union, by the amendments referred to in Articles 1 and 2, to the extent that those amendments fall under the exclusive competence of the Union. Article 5 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2018. For the Council The President E. KÃ STINGER (1) Directive (EU) 2016/802 of the European Parliament and of the Council of 11 May 2016 relating to a reduction in the sulphur content of certain liquid fuels (OJ L 132, 21.5.2016, p. 58). (2) Regulation (EU) No 530/2012 of the European Parliament and of the Council of 13 June 2012 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (OJ L 172, 30.6.2012, p. 3).